DETAILED ACTION
This office action is in response to applicant’s filing dated April 9, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 9, 2021 has been entered.
 

Status of Claims
Claim(s) 41-52 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed April 9, 2021.  Acknowledgement is made of Applicant's cancelation of claim(s) 1-40; and addition of new claim(s) 41-52. 
Applicants elected without traverse (R,S’)-4’-methyoxy-1-naphthylfenoterol as the GPR55 antagonist compound species; (R,S’)-4’-methyoxy-1-naphthylfenoterol plus doxorubicin as the pharmaceutical composition formulation species; and pancreatic tumor resistant to 
New claims 41-48, 51, and 52 are directed to the elected species and thus are presently under examination.  New claims 49 and 50 are directed to a nonelected species.  Thus, claims 49 and 50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 4, 2019.
Claims 41-48, 51, and 52 are presently under examination as they relate to the elected species:
(R,S’)-4’-methyoxy-1-naphthylfenoterol, (R,S’)-4’-methyoxy-1-naphthylfenoterol plus doxorubicin; and pancreatic tumor resistant to doxorubicin 

Priority
The present application is a national stage entry of PCT/US16/54819 filed on September 30, 2016, which claims benefit of US Provisional Application No. 62/235,853 filed on October 1, 2015.  The effective filing date of the instant application is October 1, 2015. 

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by 

New Objections and/or Rejections
Necessitated by Amendment
Specification
The amendment filed April 9, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
While the terms “oral,” “orally,” and “parenterally” were disclosed in the originally filed specification, Applicant’s amendment changes the scope of the originally filed disclosure.  
The originally filed disclosure at paragraph [0093] recites:
 In other examples, a suitable dose for parental administration is about 1 milligram per kilogram (mg/kg) to about 100 mg/kg, such as a dose of about 10 mg/kg to about 80 mg/kg, such including about 1 mg/kg, about 2 mg/kg, about 5 mg/kg, about 20 mg/kg, about 30 mg/kg, about 40 mg/kg, about 50 mg/kg, about 80 mg/kg or about 100 mg/kg administered parenterally. However, other higher or lower dosages also could be used, such as from about 0.001 mg/kg to about 1 g/kg, such as about 0.1 to about 500 mg/kg, including about 0.5 mg/kg to about 200 mg/kg.  The proposed amendment would modify this paragraph to “oral” administration and has very different doses than the originally filed paragraph disclosing oral doses at paragraph [0100]:
about 0.001 to about 10 mg/kg body weight orally in single or divided doses. In particular examples, a dosage range is from about 0.005 to about 5 mg/kg body weight orally in single or divided doses (assuming an average body weight of approximately 70 kg; values adjusted accordingly for persons weighing more or less than average). 
The proposed amendment changes the scope of the originally disclosed dose ranges for “oral” administration from about 0.001 to about 10 mg/kg to about 1 mg/kg to about 100 mg/kg.  These are very different dose ranges and would change the scope of the originally filed disclosure.  
Moreover, the amendment is confusing and changes the scope of the original disclosure.  The proposed amendment recites “a suitable dose for oral administration is about 1 milligram per kilogram (mg/kg) to about 100 mg/kg…or about 100 mg/kg administered parenterally.”  The proposed amendment changes the scope of the originally disclosed dose ranges for suitable for “oral” administration to be “administered parenterally.”

The originally filed disclosure at paragraph [0100] recites:
Therapeutically effective doses of a disclosed fenoterol compound or pharmaceutical composition can be determined by one of skill in the art, with a goal of achieving concentrations that are at least as high as the IC50 of the applicable compound disclosed in the examples herein. An example of a dosage range is from about 0.001 to about 10 mg/kg body weight orally in single or divided doses. In particular examples, a dosage range is from about 0.005 to about 5 mg/kg body weight orally in single or divided doses (assuming an average 0.005 to about 5 mg/kg body weight parenterally in single or divided doses (assuming an average body weight of approximately 70 kg; values adjusted accordingly for persons weighing more or less than average).” 
The proposed amendment changes the scope of the originally disclosed dose ranges for “parenteral” administration from 1 mg/kg to about 100 mg/kg to about 0.005 to about 5 mg/kg.  These are very different dose ranges and would change the scope of the originally filed disclosure.  

The originally filed disclosure at paragraph [0101] recites:
In other examples, a suitable dose for parental administration is about 1 milligram per kilogram (mg/kg) to about 100 mg/kg, such as a dose of about 10 mg/kg to about 80 mg/kg, such including about 1 mg/kg, about 2 mg/kg, about 5 mg/kg, about 20 mg/kg, about 30 mg/kg, about 40 mg/kg, about 50 mg/kg, about 80 mg/kg or about 100 mg/kg administered parenterally. However, other higher or lower dosages also could be used, such as from about 0.001 mg/kg to about 1 g/kg, such as about 0.1 to about 500 mg/kg, including about 0.5 mg/kg to about 200 mg/kg. 
The proposed amendment would modify this paragraph to “oral” administration and has very different doses than the originally filed paragraph disclosing oral doses at paragraph [0100]:
about 0.001 to about 10 mg/kg body weight orally in single or divided doses. In particular examples, a dosage range is from about 0.005 to about 5 mg/kg body weight orally in single or divided doses (assuming an average body weight of approximately 70 kg; values adjusted accordingly for persons weighing more or less than average). 
The proposed amendment changes the scope of the originally disclosed dose ranges for “oral” administration from about 0.001 to about 10 mg/kg to about 1 mg/kg to about 100 mg/kg.  These are very different dose ranges and would change the scope of the originally filed disclosure.  
Moreover, the amendment is confusing and changes the scope of the original disclosure.  The proposed amendment recites “a suitable dose for oral administration is about 1 milligram per kilogram (mg/kg) to about 100 mg/kg…or about 100 mg/kg administered parenterally.”  The proposed amendment changes the scope of the originally disclosed dose ranges for suitable for “oral” administration to be “administered parenterally.”

MPEP 2163 states:
While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. An amendment to correct an obvious error does not constitute new matter where the ordinary artisan would not only recognize the existence of the error in the specification, but also recognize the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).  In the instant case, it is not clear that there was an obvious error or that there was a typographical .
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 41-48, 51, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wainer et al (WO 2013/177418 A1, cited in the IDS) in view of Sui et al (The Journal of International Medical Research, 2012; 40:426-435); McCubrey et al (Oncotarget, 2012; 3(10):1068-1111, cited in a previous Office Action); and Andradas et al (EJC Supplements, 2010, 8(5):91).
	Regarding claims 41, 42, 44-48 and 52, Wainer teaches a method of treating a disorder or disease regulated by cannabinoid (CB) receptor activity comprising administering to a subject having or at risk of developing a disorder or disease regulated by CB receptor activity an effective amount of a compound (claim 1), further comprising selecting a subject having or at risk of developing a disorder or disease regulated by CB receptor activity prior to administering  therapeutically effective amount of a compound (claim 10); wherein the compound is (R,S’)-4’-
Wainer does not explicitly teach administering the (R,S)-4-methoxy-1-naphthylfenoterol to treat tumors resistant to doxorubicin or testing includes determining if the resistant tumor overexpresses one or more ABC transporters.  However, Wainer does teach the use of doxorubicin for use in combination with the disclosed therapies [0184].  Moreover, Wainer teaches pretreatment of PANC-1 cells (pancreatic tumor cells, Table 6) with MNF significantly abrogated the induction of ERK1/2 phosphorylation [0285].  Thus, Wainer teaches pretreatment with GPR55 antagonist, inhibits ERK phosphorylation in tumor cells.  
Sui teaches multiple drug resistance (MDR), defined as the ability of tumour cells to survive exposure to many chemotherapeutic agents, is a major cause of treatment failure in human cancers; the membrane transporter P-glycoprotein (Pgp, encoded by the ABCB1 [adenosine triphosphate-binding cassette, subfamily B, member 1] gene) is the main 
McCubrey teaches drugs such as doxorubicin can activate p53 which can lead to increased expression of the discoidin domain receptor (DDR), which in turn can result in Raf/MEK/ERK pathway activation; activated ERK can phosphorylate p53 and regulate its activity; doxorubicin can also activate the calcium calmodulin dependent kinase (CaM-K) cascade via ROS; activation of this cascade can also result in stimulation of the Raf/MEK/ERK cascade which induces the transcription of genes which are involved in DNA repair and lead to drug resistance (page 1090, left, 2nd paragraph).   
Andradas teaches GPR55 participates in the control of cancer cell proliferation (title); most human cancer cells express GPR55 and found a correlation between GPR55 expression and histological grade in human gliomas, breast tumours and pancreatic tumours (Results); results indicate that GPR55 could be a marker of tumour aggressiveness (high histological 
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Wainer to the treatment of pancreatic tumor cells that have developed resistance to a chemotherapeutic agent, doxorubicin, in order to reduce ERK phosphorylation in said resistant cells to thereby enhance chemosensitivity of said pancreatic cells to treatment by said chemotherapeutic agent, doxorubicin with an expectation of success, since the prior art establishes that pretreatment of pancreatic cells with GPR55 antagonists inhibit ERK phosphorylation in tumor cells and doxorubicin activates ERK phosphorylation and stimulates Raf/MEK/ERK pathway activation which leads to drug resistance.  Furthermore, it would have been prima facie obvious to determine if the doxorubicin-resistant pancreatic tumor expressed PGP and to administer the doxorubicin after the PGP overexpression is suppressed since the prior art teaches Pgp, encoded by the ABCB1 [adenosine triphosphate-binding cassette, subfamily B, member 1] gene) is the main mechanism for decreased intracellular drug accumulation in human MDR cancer and inhibiting the MAPK signaling pathway/ERK pathway is effective to reverse Pgp-mediated MDR.  

Regarding claim 43, Wainer teaches routes of administration useful in the disclosed methods included oral and parenteral routes [0163].

Regarding claims 44 and 46, Wainer teaches the methods can include administration of the one or more therapeutic agents separately, sequentially or concurrently.  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to administer the (R,S)-4-methoxy-1-naphthylfenoterol concurrently with the doxorubicin or to administer the (R,S)-4-methoxy-1-naphthylfenoterol after the doxorubicin (i.e. sequentially) in view of the teachings of Wainer.
Taken together, all this would result in the practice of the method of claims 41-48 and 52 with a reasonable expectation of success.

Regarding claim 51, Sui teaches there are known to be at least 48 types of ABC transporters involved in MDR, including Pgp (encoded by the ABCB1 gene) and ABC subfamily G member 2 (encoded by the ABCG2 gene, also known as breast cancer resistance protein [BCRP]).  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to determine the expression of Pgp and BCRP in the method of treating doxorubicin-resistant pancreatic cancer comprising administering (R,S)-4-methoxy-1-naphthylfenoterol and doxorubicin since the prior art establishes that it was known that Pgp and BCRP were ABC transporters known to be involved in MDR, thus resulting in the practice of the method of claim 51 with a reasonable expectation of success.

Response to Arguments
Applicant's arguments have been fully considered but are not persuasive.

Applicant argues:
Applicant has surprisingly discovered that a specific phenotype of cancer patients, i.e. pancreatic, breast and glioblastoma cancers that have developed a resistance to doxorubicin and gemcitabine and that overexpress specific ABC transporters, can be treated with doxorubicin and/or gemcitabine, provided the patients are first treated with the administration of a specific fenoterol compound. Data supporting this unexpected discovery can be found in Examples 3 and 4 of the application as originally filed and summarized in Figures 2D, 5A, 5B and 5D.  MNF exhibited a decreased expression in the ABC transporters PGP and BCRP; and IC50 for doxorubicin and gemcitabine was reduced 4 fold and 3 fold respectively by the pretreatment with MNF; this reduction in IC50 equates to a significant cytotoxicity enhancement of doxorubicin and gemcitabine. This reduction in ABC transporter expression and increased doxorubicin and gemcitabine cytotoxicity.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 716.02(c).II. states:  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  In the instant case, as set forth above, Sui establishes multiple drug resistance (MDR) is a major cause of treatment failure in 
	
Conclusion
Claims 41-48, 51, and52 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rayna Rodriguez/             Examiner, Art Unit 1628